
	

114 SRES 348 IS: Supporting efforts to place a woman on the currency of the United States.
U.S. Senate
2016-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 348
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2016
			Mr. Lankford submitted the following resolution; which was referred to the Committee on Banking, Housing, and Urban Affairs
		
		RESOLUTION
		Supporting efforts to place a woman on the currency of the United States.
	
	
 Whereas Andrew Jackson, though a military hero in the War of 1812, as President, instated Federal policies, including the Act of May 28, 1830 (4 Stat. 411, chapter 148) (commonly known as the Indian Removal Act), to remove millions of American Indians from their historic homelands to what is now the State of Oklahoma, which accelerated the settlement of Indian lands across the Great Plains and throughout the West;
 Whereas the removal policies enforced by Andrew Jackson led to the reductions of the homelands, and ultimately the deaths, of thousands of American Indians across the continent;
 Whereas the forced removal of American Indians by Andrew Jackson and the subsequent inhumane settlement of Indian lands represent a major blight on the proud history of the United States; and
 Whereas, beginning prior to the founding of the United States and continuing through the present day, the women of the United States, including American Indian women, have worked without due recognition and should be provided the necessary respect and gratitude by all people of the United States for innumerable contributions to the culture, families, economy, innovation, military, and way of life of the United States: Now, therefore, be it
		
	
 That the Senate supports— (1)efforts to recognize the contributions of countless women to the history of the United States by placing a woman on the currency of the United States;
 (2)the removal of Andrew Jackson from the $20 Federal reserve note; and (3)the placement of a significant woman from the history of the United States on the $20 Federal reserve note.
			
